Case 5:20-cv-01122 Document1 Filed 02/12/20 Page 1 of 2

JS-CAND 44 (Rev. 07/19)

CIVIL COVER SHEET

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 19°/4, is required for the Clerk of
Court to initiate the civil dacket sheet, (SER INSTR UCTIONS ON NEXT PAGE OF THIS FORM, vj

I. (a) PLAINTIFFS
H Farms, LP, a California Limited Partnership

DEFENDANTS
America Berry Farms, Inc., a California Corporation; Adrian Mendez, an

mdividual; and Bertha Fernandez, an individual; and Does | through 25, inclusive

County of Residence of First Listed Defendant
(IN U8. PLAINTIFF CASES ONLY}

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (if Known)

Venture

()} County cf Residence of First Listed Plaintiff Monterey
(EXCEPT IN US. PLAINTIFF CASES)

(c) Attorneys (firm Name, Address, and Telephone Number)
Dennis Lewis, Moncrief & Hart, PC, 16 West Gabilan Street,

Salinas, CA 93901, (831) 759-0906

 

 

 

 

 

   

 

 

 

 

140 Negotiable Instrument

1320 Assault, Libel & Slander

Phamiaceutical Personal

 

 

 

“710 Fair Labor Standards Act

i, BASIS OF JURISDICTION (Place an "X" in One Bax Cnty) TH. CRTIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plainiiff
(For Diversity Cases Only and One Bax for Defendant)
1 use inintige 5 Federal Quest PIF DEF PTF DEF
5. Government Plantr eder: weston it ; Sat
x (US. Government Not a Parey) Citizen of This State x! xi Incorporated or Principal Place x4 o4
of Business In This State
5 US.G t Defendant "4 Di ity Citizen of Another State 2 2 Incorporated and Principal Place 5 5
- 8, Goverment Deiencant °° INGEST : soe of Business In Another State
Andicate Citizenship of Parties in Hem 11) Citizen or Subject of a 3 3 Foreign Nation 6 6
Foreign Country
iv NATURE OF SUT {Place an “X" in One Box Gialy)
SUS SGONTRACT | SORTS FORFEITORE/PENALTY.2.°° 0 BANKRUPTCY 00000000" “OTHER STATUTES 2")
110 Insurance PERSONAL INTURY PERSONAL INJURY “625 Drug Related Seizure of 422 Appeal 28 USC § 158 ‘375 False Claims Act
420 Marine 310 Airplane 365 Personal Injury—Product { ,  PYoperty2T USC S88) 423 Withdrawal 28 USC 376 Qui Tam (31 USC
+ ter 8 8493
130 Miller Act “314 Aisplane Product Liability Liability 650 Other $157 §3729(a))
367 Health Care/ GABOR “2221 PROPERTY RIGHTS ("> 400 State Reapportionment

‘416 Antitrust

150 Recovery of “330 Federal Employers” ; we 820 Copyrights
Overpayment Of Liabili prey Injury Produet Liability}. Pyne 430 Banks and Banking
* lability . | . : 720 Labor/Management 830 Patent
Veteran’s Benefits "349 Marine ‘368 Asbestos Personal Injury Relations . 450 Commerce
15] Medicare Act Product Liability . 835 Patent—Abbreviated New :
“345 Marine Product Liability ‘740 Railway Labor Act Drug Application 460 Deportation

152 Recovery af Defaulted
Student Loans (Exchides
Veterans}

“153 Recovery of
Overpayment

350 Motor Vehicle
"355 Motor Vehicle Product

Liability

*:360 Other Personal Injury

PERSONAL PROPERTY

“2370 Other Fraud
“371 Truth tn Lending

380 Other Personal Property
Damage

751 Family and Medical
Leave Act

©/790 Odher Laber Litigation
“991 Employee Retirement

Income Security Act

"840 Trademark

 

= SOCIAL SECURITY

 

'862 Black Lung (923)

 

 

 

 

861 Hid (139311)

 

 

470 Racketeer Influenced &
Corrupt Organizations

“480 Consumer Credit

485 Telephone Consumer
Protection Act

can" 362 Personal Injury -Medical :
of Veteran's Benefits Malpractice 385 Property Damage Product [=D IMMIGRATION =e 2863 DIWC/DIWW (465(2)) ..490 Cable/Sat TV
160 Stockholders’ Suils Liability = — “864 SSID Title ¥V{ 850 Securities/Commadities/
198 cont “Pod Liabili “OGIVILRIGHTS: | PRISONER PETITIONS |“? ‘Apolicetion 865 RSI 40508) aeneee
u ontract Product Liability _ - - — 4 Other i
; “440 Other Civil Rights HABEAS CORPUS “465 Other Immigration “FEDERAL TAX SUIS} 8) Other Stamtory Actions
3% 891 Agricultural Acts

“196 Franchise

“290 All Other Real Property

 

"448 Education

 

550 Civil Rights

 

 

 

; A : : : yan
. SSREAL PROPERTY?" | - ia bpleymen a ab ae Actions 870 Defendant) Plaintii? or 893 Environmental Matters
2210 Land Condemnation 443 Housing/ Sentence 871 IRS—Third Party 26 USC 895 Freedom of Information
220 Foreclosure Accommodations 530 General 8 7609 Act
“230 Rent Lease & Ejectment | -445 Amer. w/Disabilities- 435 Death Penalty B96 Arbitration
“240 Torts to Land Employment OTHER $99 Admiisnative Poveda
245 Tort Product Liability 446 Amer. w/Disabilities-Other | “$40 Mandamus & Other ‘Agency Decision

950 Constitutionality of State

 

 

 

 

 

 

 

 

 

 

585 Prison Condition Statutes
560 Civil Detainee—
Conditions of
Confinement
Vv. ORIGIN (Place an "X”" in One Box Only)
1 Original “2 Removed from 2:3 Remanded fom Lod Reinstated or 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Cowt Appellate Court Reopened Another District (specify) Litigation—Transter Littgation—Direct File
VL CAUSE OF = Cite the U.S. Civil Statute under waich vou ar filing {Do not cite e jurisdictional statutes wotless diversity).
ACTION 7 use Sestion 499a et seq. Sins : eS na NS
Brief deserintion of cause:
PACA Breach of Contract ~ foSeSS Sn wy ; al
VIE. REQUESTED IN °° CHECK IF THISIS ACLASS ACTION DEMAND § 58,968.00 CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, Fed. R. Civ. P. JURY DEMAND: x Yes No
VIL. RELATED CASE(S), TUDBGE - DOCKET NUMBER
IF ANY (See instructions):
IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only) SAN FRANCISCO/OAKLAND * SAN JOSE EUREKA-MCKINLEYVILLE

 

pate 02/12/2020

 

SIGNATURE OF ATTORNEY OF RECORD

/s/ Dennis Lewis

 

 
Case 5:20-cv-01122 Document1 Filed 02/12/20 Page 2 of 2

JS-CAND 44 (rev, 07/19)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM FIS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court, This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

T. a)

b)

UU.

TH.

iV.

VI.

VII.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. Far each civil case filed, except U.S, plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the “defendant” is the location of the tract of land invelved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment).”

Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
pleadings. Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

(1) United States plaintiff. Jurisdiction based on 28 USC 8§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
(2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.

(3} Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
takes precedence, and box 1 or 2 should be marked.

(4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section [II below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.

Mark this section for each principal! party.

Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is

sufficient to enable the deputy clerk or the statistical clerk{s) in the Administrative Office to determine the nature of suit. If the cause fits more than

one nature of suit, select the most definitive,

Origin, Place an “X” in one of the six boxes.

(1) Original Proceedings. Cases originating in the United States district courts.

 

Q) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
petition for removal is granted, check this box.

(3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

(4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.

(5) Transferred from Another District. For cases transferred under Title 28 USC § [404{a). Do not use this for within district transfers or
multidistrict litigation transfers.

(6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
§ 1407, When this box is checked, do not check (3) above.

(8) Maultidistrict Litigation Direct File. Check this hox when a multidistrict litigation case is filed in the same district as the Master MDE docket.
Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite Jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.

Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.

Jury Demand. Check the apprepriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for suck cases.

Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the
events or omissions which give rise to the claim occurred or in whick a substantial part of the property that is the subject of the action is situated.”

Date and Attorney Signature. Date and sign the civil cover sheet.
